This is an appeal from an Auglaize County Court of Common Pleas, Juvenile Division, judgment entry finding a juvenile to be unruly. For the following reasons, we affirm that decision.
The facts of the case arose as follows. On October 19, 1995, a fifteen-year-old female student at St. Mary's High School told the assistant principal that another student had assaulted her. The young woman claimed that Chris Scott Felton, appellant, grabbed her breast during the change of classes.
Due to that conversation, the assistant principal called the St. Mary's Police Department. He told the dispatcher that he was investigating a sexual assault claim and wished to have an officer present. Consequently, an officer went to the school.
Upon arriving at the high school, the officer spoke with the young woman. She repeated her story to the officer. Next, the assistant principal and the officer spoke with appellant about the incident. Appellant initially admitted to grabbing the young woman's breast. However, upon later questioning, he denied grabbing her. Instead, he claimed he had been pointing toward her chest and accidentally poked her with his finger.
On November 29, 1995, appellant was charged with delinquency by sexual imposition in violation of R.C. 2907.06 (A)(1), a third-degree misdemeanor if committed by an adult. Appellant denied the charge, and on April 11, 1996, the matter proceeded to trial. Four persons testified at the hearing.1
At the conclusion of the hearing, the court requested both parties to brief, inter alia, the issue of whether unruliness was a lessor included offense to the charge. The court then issued its adjudication on May 15, 1996. In its opinion, the court held that without the victim's testimony, the charge of sexual imposition was not proven beyond a reasonable doubt. However, the court further found that unruliness was a lessor included offense to the initial delinquency charge. Therefore, the court adjudicated appellant an unruly child pursuant to R.C. 2151.022
(C).
A dispositional hearing was held on July 16, 1996. At that hearing, appellant was placed on probation for an indefinite period, subject to several terms and conditions. *Page 503 
It is from this adjudication and subsequent sentence that appellant is now appealing, with the following two assignments of error.
                        Assignment of Error No. 1
"When a juvenile defendant is charged with delinquency and there is insufficient evidence to find beyond a reasonable doubt that the child committed an act which would be deemed a crime if committed by an adult, the court then commits error if it amends the complaint at the conclusion of the trial and subsequently finds the juvenile defendant to be unruly."
Pursuant to Juv.R. 22 (B), a trial court has the discretion to amend a complaint. Unless the juvenile court abuses its discretion in amending a complaint, we will not reverse that decision. See State v. Aller (1992), 82 Ohio App.3d 9, 12,610 N.E.2d 1170, 1171-1172. "The term `abuse of discretion' connotes more than an error of law or judgment; it implies that the court's attitude is unreasonable, arbitrary or unconscionable."State v. Adams (1980), 62 Ohio St.2d 151, 157, 16 O.O.3d 169, 173, 404 N.E.2d 144, 149; Ojalvo v. Ohio State Univ. Bd. ofTrustees (1984), 12 Ohio St.3d 230, 232-233, 12 OBR 313, 314-316,466 N.E.2d 875, 876-878. Therefore, absent a finding that the juvenile court abused its discretion, we will not substitute our judgment for the trier of fact. Berk v. Matthews (1990), 53 Ohio St.3d 161,169, 559 N.E.2d 1301, 1308-1309.
Juv.R. 22 (B) provides:
"(B) Amendment of pleadings. * * * After the commencement of the adjudicatory hearing, a pleading may be amended upon agreement of the parties or, if the interests of justice require, upon order of the court. A complaint charging an act of delinquency may not be amended unless agreed by the parties, if the proposed amendment would change the name or identity of the specific violation of law so that it would be considered a change of the clime charged if committed by an adult."
In the present case, appellant was originally charged with delinquency by sexual imposition in violation of R.C. 2907.06
(A)(1). A "delinquent child" has been defined as a child whose conduct constitutes a violation of any criminal law statute. InRe Burgess (1984), 13 Ohio App.3d 374, 13 OBR 456,469 N.E.2d 967; R.C. 2151.02. In contrast, an "unruly child" is defined as including "any child * * * [w]ho so deports himself as to injure or endanger the health or morals of himself or others." R.C.2151.022 (C).
The record reflects that the underlying action on which appellant was tried was that of his allegedly grabbing the breast of a classmate. At appellant's hearing, four witnesses testified. Three of the witnesses testified as to appellant's *Page 504 
allegedly grabbing the young woman's breast.2 Appellant's attorney thoroughly cross-examined those witnesses as to their observations and testimony. Additionally, appellant put forth evidence in his own defense regarding the incident. Therefore, we find that the record demonstrates that appellant's trial revolved around the issue of whether he grabbed a girl's breast.
Moreover, the sole allegation in appellant's complaint was that he grabbed a girl's breast. The appellant had the opportunity to, and did, prepare and present a defense on this allegation. Cf.State v. Aller (1992), 82 Ohio App.3d 9, 12, 610 N.E.2d 1170,1171-1172. The same facts formed the basis for both the original charge of delinquency and the amended charge of unruliness. Therefore, we hold that the trial court did not err in amending the complaint.
Accordingly, we overrule appellant's first assignment of error.
                        Assignment of Error No. 2
"The court did not permit the juvenile defendant to present a defense to the charge of unruliness, failed to appropriately apply Juvenile Rule 22 (B), and the manifest weight of the evidence and standard of evidence as set forth by the court did not support a finding of unruliness."
Where an appellant asserts that the judgment is not supported by the manifest weight of the evidence, "the relevant inquiry is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime proven beyond a reasonable doubt." State v. Jenks (1991), 61 Ohio St.3d 259, 574 N.E.2d 492, paragraph two of the syllabus. Moreover, in determining whether the verdict is against the manifest weight of the evidence, we may not weigh the evidence or judge the credibility of witnesses.State v. DeHass (1967), 10 Ohio St.2d 230, 39 O.O.2d 366,227 N.E.2d 212, paragraph one of the syllabus.
In the present case, appellant was adjudicated an unruly child under R.C. 2151.022 (C). R.C. 2151.022 (C) states that an "unruly child" includes "any child * * * [w]ho so deports himself as to injure or endanger the health or morals of himself or others."
Appellant is essentially trying to reargue his case in his brief. However, he already had an opportunity to defend his alleged action at the juvenile court level. We, at the appellate level, can only review the evidence already presented at the juvenile court. *Page 505 
Turning to appellant's hearing, we have reviewed the record and find sufficient evidence to support appellant's adjudication as an unruly child. See C.E. Morris Co. v. Foley Constr. Co. (1978),54 Ohio St.2d 279, 8 O.O.3d 261, 376 N.E.2d 578, syllabus (to uphold a judgment, we need only find some competent, credible evidence going to all the essential elements of the case). A classmate at St. Mary's High School testified that she witnessed appellant grab the alleged victim's breast during the change of classes. While there was some question about how accurate her observation may have been, the juvenile court chose to believe her testimony. As we have previously stated, an appellate court may not judge the credibility of witnesses. See Seasons Coal Co.v. Cleveland (1984), 10 Ohio St.3d 77, 80, 10 OBR 408, 410-411,461 N.E.2d 1273, 1276; DeHass, supra, at paragraph one of the syllabus. Therefore, we must defer to the trial court's judgment in matters of witness credibility.
Additionally, both the assistant principal and a St. Mary's police officer testified that appellant admitted to them that he had grabbed the alleged victim's breast. Although appellant later denied doing that, that testimony was admissible evidence as a statement against interest. The juvenile court, as the trier of fact, weighed the conflicting statements and found that appellant had grabbed the girl's breast. We find that there is sufficient evidence to support that finding and therefore uphold the juvenile court.
Furthermore, appellant argues that he could not possibly be adjudicated unruly since neither he nor the alleged victim testified regarding the effect on his or her health or morals. However, we find this argument to be meritless. R.C. 2151.022 (C) defines unruliness as acting in a way that is injurious to the health or morals of either the perpetrator or others. The juvenile court specifically found:
"[U]under the circumstances presented here, a high school aged child, who grabs the breast of a schoolmate, during school hours and while in the presence of other students is an activity which endangers the health or morals of himself or others. Such activity, whether intentional or not, cannot be tolerated in our high schools."
We find that there is sufficient evidence in the record to find that grabbing a girl's breast in the presence of others is an act that is potentially damaging to the morals of other students present. Therefore, we find that appellant's adjudication of unruliness was not against the manifest weight of the evidence.
We have previously discussed appellant's remaining issues regarding the opportunity to present a defense and the proper application of Juv.R. 22 (B) in our assessment of his first assignment of error. Therefore, we will not address those two issues again.
Accordingly, we overrule appellant's second assignment of error. *Page 506 
For the aforementioned reasons, we affirm the judgment entry of the Auglaize County Court of Common Pleas, Juvenile Division.
Judgment affirmed.
EVANS, P.J., concurs.
SHAW, J., dissents.
1 Although under subpoena, the victim did not appear.
2 Those witnesses were the assistant principal of St. Mary's high school, the police officer who spoke with the alleged victim and appellant, and a classmate who observed the incident.